Fourth Court of Appeals
                                   San Antonio, Texas
                                       October 1, 2015

                                     No. 04-15-00247-CR

                                    Cody Hinton SPICER,
                                         Appellant

                                             v.

                                    The STATE of Texas,
                                          Appellee

                 From the County Court at Law No. 6, Bexar County, Texas
                                 Trial Court No. 442082
                     Honorable Wayne A. Christian, Judge Presiding

                                         ORDER
     The Appellant’s Motion for Extension of Time to File the Brief has been GRANTED IN
PART. Time is extended to October 14, 2015.

                                                   PER CURIAM

ATTESTED TO:       ____________________________
                   KEITH E. HOTTLE, CLERK


cc:        Brent De La Paz                         Nicolas A. LaHood
           Attorney at Law                         District Attorney, Bexar County
           214 Dwyer                               101 W. Nueva, Suite 370
           Suite 315                               San Antonio, TX 78205
           San Antonio, TX 78204